NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2921-17T4

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

TROY REEVES, a/k/a
ANTHONY REEVES, and
TROY ANTHONY REEVES,

     Defendant-Appellant.
_____________________________

                    Submitted March 13, 2019 – Decided March 25, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Ocean County, Indictment Nos. 03-02-0223
                    and 05-02-0191.

                    Troy Reeves, appellant pro se.

                    Bradley D. Billhimer, Ocean County Prosecutor,
                    attorney for respondent (Samuel J. Marzarella, Chief
                    Appellate Attorney, of counsel; Shiraz I. Deen,
                    Assistant Prosecutor, on the brief).

PER CURIAM
       Defendant, Troy Reeves, appeals from an order denying his second

petition for post-conviction relief (PCR). We affirm.

       This is the background. In December 2005, a jury convicted defendant of

first-degree robbery, N.J.S.A. 2C:15-1, and second-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(1), for severely beating the victim and stealing his wallet.

A judge sentenced defendant to concurrent prison terms aggregating fifteen

years, subject to the No Early Release Act, N.J.S.A. 2C:43-7.2.

       On direct appeal, we affirmed the conviction but remanded so the trial

court could amend the judgement of conviction and merge the two crimes for

purposes of sentencing.     State v. Troy Reeves, No. A-3186-05 (App. Div.

Mar.15, 2007), certif. denied, 191 N.J. 317 (2007) (slip op. at 1). In affirming,

we rejected defendant's arguments that: (1) the verdict was against the weight

of the evidence; (2) the judge should have charged "false in one, false in all";

and (3) the sentence was excessive. Id. (slip op. at 4).

       Defendant next filed his first PCR petition. In his trial court brief, he

alleged: (1) trial counsel was ineffective for not communicating with defendant

on a timely basis; (2) trial counsel failed to request a Wade 1 hearing; (3) trial

counsel failed to file a motion to suppress an umbrella from evidence; (4) he


1
    United States v. Wade, 388 U.S. 218 (1967).
                                                                          A-2921-17T4
                                        2
was denied the right to due process because the judge failed to instruct the jury

on accomplice liability; (5) the verdict was against the weight of the evidence;

(6) the sentence was excessive; and (7) defendant was denied due process

because the judge failed to give the jury an instruction on the supplemental step

element of the attempt charge. State v. Reeves, No. A-3037-08, (App. Div. June

8, 2010) (slip op. at 3-4), certif. denied, 204 N.J. 41 (2010).

      The trial court denied defendant's petition. On appeal, defendant argued:

(1) trial counsel's level of communication was so deficient it effectively

deprived defendant of the opportunity to participate in his own defense; (2)

appellate counsel was ineffective for failing to raise on direct appeal the trial

court's failure to instruct the jury on accomplice liability; (3) appellate counsel

was ineffective for failing to raise on direct appeal the trial court's failure to

instruct the jury on a substantial element of the crime of attempt; and (4) the

trial court erred by denying his PCR petition without an evidentiary hearing

because he established a prima facie case of ineffective assistance of trial

counsel. Id. (slip op. at 5-6). We affirmed the denial of defendant's first PCR

petition. Id. (slip op. at 6).

      In August 2017 – nearly seven years after the Supreme Court denied

certification with respect to our opinion affirming the denial of his first PCR


                                                                           A-2921-17T4
                                         3
petition – defendant filed this, his second PCR petition.       The trial court

dismissed this second PCR petition without an evidentiary hearing, finding the

petition was procedurally barred and substantively devoid of merit. Defendant

appealed. In his brief, he argues:

            THE RESPONDENTS ERRED IN BREACHING ITS
            CONSTITUTIONAL, JUDICIAL, AND OFFICIAL
            OATHS AND DUTIES OWED TO THE PLAINTIFF
            [sic].

In an "amended" brief, defendant adds:

            THE TRIAL COURT ERRED IN FAILING TO
            GRANT OR ADDRESS JAIL CREDITS OWED TO
            THE PLAINTIFF [sic].

      We agree with the trial court that defendant's petition is procedurally

barred. Defendant did not file the petition, as required by Rule 3:22-12(a)(2),

within one year of any of the events triggering the one-year period for filing a

second or subsequent PCR petition. Defendant's substantive arguments are so

lacking in merit they do not warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.




                                                                        A-2921-17T4
                                         4